UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2508


JAIME LLANOS-VASQUEZ, a/k/a Santos Jaime Llanos-Vasquez,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 18, 2019                                          Decided: August 20, 2019


Before GREGORY, Chief Judge, MOTZ and KING, Circuit Judges.


Petition dismissed in part, denied in part by unpublished per curiam opinion.


Mark Stevens, Doran Shemin, MURRAY OSORIO PLLC, Fairfax, Virginia, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Derek C. Julius, Assistant
Director, Jonathan K. Ross, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Jaime Llanos-Vasquez, a native and citizen of Peru, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration

Judge’s denial of his requests for asylum, withholding of removal and protection under the

Convention Against Torture.

         Llanos-Vasquez first challenges the agency’s determination that his asylum

application is time-barred and that no exceptions applied to excuse the untimeliness. See

8 U.S.C. § 1158(a)(2)(B) (2012); 8 C.F.R. § 1208.4(a)(2) (2019). We lack jurisdiction to

review this determination pursuant to 8 U.S.C. § 1158(a)(3) (2012), and find that

Llanos-Vasquez has not raised any claims that would fall under the exception set forth in

8 U.S.C. § 1252(a)(2)(D) (2012). See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009). Accordingly, we dismiss the petition for review in part with respect to the asylum

claim.

         Llanos-Vasquez next challenges the agency’s denial of his requests for withholding

of removal and protection under the Convention Against Torture. We have reviewed the

administrative record and Llanos-Vasquez’s claims and conclude that the record evidence

does not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision, see

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition for

review in part for the reasons stated by the Board. See In re Llanos-Vasquez (B.I.A. Nov.

29, 2019).



                                              2
      We grant Llanos-Vasquez’s motion to submit the case on the briefs and dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                       PETITION DISMISSED IN PART,
                                                                   DENIED IN PART




                                            3